                                                                                 USDSSDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                 DOC#:----- ~ -
-------------------------------------------------------X
                                                                                 D ATE FILED: 3 / :;)J) ( I i
JESUS RIVERA,

                                     Petitioner,                           16-CV-5238 (KMW)
                   -against-                                                13-CR-424 (KMW)

UNITED STATES OF AMERICA,
                                                                        OPINION AND ORDER
                                     Respondent.
-------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

          On June 8, 2019, petitioner Jesus Rivera ("Rivera") filed a motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S .C. § 2255. (ECF No . 56.) 1 On January 30, 2019, Rivera

filed his reply, as well as a motion to amend or correct his § 2255 petition. (ECF Nos. 73, 74.)

          In his submissions, Rivera raises claims of ineffective assistance of counsel with respect

to his counsel at trial, Lee Ginsberg, and his counsel on appeal, Devin McLaughlin. The Court

hereby orders both attorneys to respond, by affidavit, to the allegations of ineffective assistance

of counsel by April 30, 2019. If this date presents difficulties, the Court is amenable to enlarging

the deadline.

          Present counsel for Rivera is ordered to serve a copy of this order, as well as a copy of

the submissions mentioned above, on Mr. Ginsberg and on Mr. McLaughlin by March 27, 2019.

            SO ORDERED.

 Dated: New York, New York                                      , ~ ¥),\.,.                 wrrr.(
        March 20, 2019
                                                                           KIMBA M. WOOD
                                                                        United States District Judge




1All   £CF citations t~faf t6 th~ crimi1rnl dock!lt, U11itlHi StaW v. Rivara, 1:13-cr-00424~KMW.
